ORDER

PAULINE NEWMAN, Circuit Judge.
Ricardo C. Sahagun submits a motion for leave to proceed in forma pauperis, an *547informal brief, and a Fed. Cir. R. 15(c) statement concerning discrimination. The court treats the submissions as a motion for reconsideration of the court’s order dismissing Sahagun’s petition for review for failure to pay the filing fee, file a brief, and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Sahagun’s motion for reconsideration is granted.
(2) The March 21, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Sahagun’s motion for leave to proceed in forma pauperis is granted.
(4) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.